Citation Nr: 1611308	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-27 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include hypertrophic fusion of the right subtalar joint with degenerative changes of the right talonavicular joint.

2. Entitlement to service connection for a low back disability, claimed as secondary to a right foot disability.

3. Entitlement to service connection for a left knee disability, claimed as secondary to a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to February 1965.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  In January 2010, the RO reopened the Veteran's previously denied claim for entitlement to service connection for a right foot disability and denied the claim on the merits.  In October 2011, the RO denied entitlement to service connection for low back and left knee disabilities, which were claimed as secondary to a right foot disability.

In August 2011, the Veteran testified at a Board videoconference hearing before the undersigned as to the only issue then on appeal, entitlement to service connection for a right foot disability.  A transcript of the hearing is of record.  The Veteran did not request a hearing in his November 2012 substantive appeal (VA Form 9) from the denial of the claims for entitlement to service connection for low back and left knee disabilities.

In July 2014, the Board granted reopening of the claim for entitlement to service connection for a right foot disability and remanded the reopened claim to the agency of original jurisdiction (AOJ) for additional development.  The Board also remanded the claims for entitlement to service connection for low back and left knee disabilities as inextricably intertwined with the claim for entitlement to service connection for a right foot disability.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although additional VA treatment records were received in August 2015, review of this evidence reflects that it is either duplicative or cumulative of evidence previously in the claims file and a remand is therefore not required for initial AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2015) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).


FINDINGS OF FACT

1.  The Veteran's current right foot disability is unrelated to his in-service right foot injury and arthritis did not manifest within the one year presumptive period.

2.  The Veteran's low back disability is neither caused nor aggravated by a service connected disease or injury.

3.  The Veteran's left knee disability is neither caused nor aggravated by a service connected disease or injury.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A low back disability is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  A left knee disability is not proximately is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in June 2009, September 2010, and June 2011 letters of the information and evidence needed to substantiate and complete his service connection claims on a direct and secondary basis, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the November 2014 supplemental statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  In its July 2014 remand, the Board instructed that the AOJ contact the Veteran and ask him to authorize the release of private treatment records, and that the AOJ obtain outstanding VA treatment records.  The AOJ sent the letter and obtained the treatment records.  In a January 2015 statement, the Veteran requested that VA obtain his VA treatment records and referenced August 21, 2014 foot X-rays.  As this is the date of the VA examination discussed in the paragraph below, which contains the VA examiner's X-ray analysis, the Board finds that the records referenced by the Veteran have been associated with the claims file.

In its July 2014 remand, the Board also instructed that the Veteran be afforded a VA examination as to the nature and etiology of any foot disability.  The Veteran was afforded such an examination in August 2014.  For the reasons indicated in the discussion below, this examination was adequate and complied with the Board's remand instructions.  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally in this regard, during the August 2011 Board hearing, the undersigned explained the issue on appeal at that time, entitlement to service connection for a right foot disability, and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran was diagnosed with right foot arthritis on the August 2014 VA examination and has thus met the current disability requirement.  He contends that his current right foot disability is related to service, in particular a broken right foot that he sustained while serving in the Navy.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis is a chronic disease and the Board will therefore consider whether entitlement to service connection is warranted pursuant to 38 C.F.R. §§ 3.303(b) and 3.307.

The service treatment records (STRs) show multiple references to left foot symptoms but not to the right foot.  A December 1964 STR notes a sprained left foot.  X-ray at that time showed fracture of the left proximal 5th tarsal base.  A January 1965 STR indicates that the Veteran had a case applied to his left leg in December 1964 and needed repair.  A consultation report later that month indicated a fracture of the proximal 5th metacarpal in good position, reapply walking cast 2-3 more weeks.  The February 1965 separation examination report indicated that the feet were normal.  The section of the examination report entitled summary of defects and diagnoses indicated that no defects were noted.  The Veteran certified that he was informed of and understood the provisions of BUMED Instruction 6120.6.  In so doing, the Veteran indicated that he was informed that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.  See Real vs. U.S., 906 F.2d 1557, 1559 (Fed. Cir. 1990) (stating that this instruction informed a service member that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician and that in order to receive a disability pension from the Navy, he would have to be found to be unfit prior to separation).

In a July 1990 private treatment record of Dr. P.H., the Veteran reported a problem with his right foot ever since 1964.  He stated that he thought he broke it at that time. He stated that while he was in-service, he was running when he tripped in the rain and fell into a hole.  He was treated in a cast and was told he had a fracture. Dr. P.H. noted that the Veteran's CT scan showed a fusion and some degenerative change at the right talonavicular joint.  He wrote, "This to me looks more like a tarsal coalition than subtalar joint."

A February 1993 private X-ray report of the left foot indicated, "Minor deformity appreciated involving the base of the fifth metatarsals.  The possibility of residual of an old healed fracture in this location is difficult to exclude with certainty and  clinical correlation would be necessary in that regard.  There is no evidence
for acute or ongoing fracture and there are no other areas of evidence
for residua of osseous injury."  A May 2010 VA X-ray report of the feet indicated that there were Postoperative changes with fusion of the right talocalcaneal joint space,  alonavicular joint space, and calcaneocuboid joint, with no evidence of acute fracture, and that the remaining joint spaces of both right and left foot were smooth without evidence of degenerative change.

During the August 2011 hearing, the Veteran reported that from his recollection, he hurt his right foot in-service and not his left foot.  He also reported that his right foot was very tender after the in-service injury and bothered him from 1964 until 1992, when he first went to see a specialist.  The Veteran also submitted an August 2011 statement from a fellow serviceman who worked on the same crew as he did. He reported that the Veteran stepped in a hole and broke his right foot shortly before their discharge dates.  This caused a delay in the Veteran's discharge for a few weeks, until he could be medically cleared for release.  He further stated that seven months after he was discharged from the Navy, he drove to Minnesota to attend the Veteran's wedding in August 1965.  During his stay in Minnesota, he stated that the Veteran was still having discomfort with his right foot.

Although the service treatment records including the separation examination do not reflect any right foot injury, the Veteran and the lay witnesses are competent to testify as to their observations.  Notwithstanding that if the Veteran had sustained a significant right foot injury it would be expected to have been noted as such in the multiple references to the feet in the STRs or in the separation examination report, the Board will assume that the Veteran broke his right foot in service.  Cf. Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded").  The Veteran has thus met the in-service injury requirement.  The remaining question is whether the Veteran's current right foot disability is related to the in-service right foot injury.  There is only one medical opinion on this question, that of the August 2014 VA examiner.

After examining the Veteran, reviewing the claims file, and recounting the Veteran's medical history and contentions including the in-service right foot injury, the VA examiner concluded that it was not at least as likely as not that any current right foot disability had its onset in service or was related to any in-service disease, event, or injury.  He also found that it was not at least as likely as not that the Veteran's right foot injury was mistakenly noted as a left foot fracture in service.  In his rationale, the VA examiner first noted, "Regardless of the disputed laterality, the joints of the hind foot that were found to have hypertrophic fusion or arthritic and were surgically fused in 1996 did not include an articulation with the 5th metacarpal.  This joint and the 5th metacarpals appear to be normal on x-ray in both feet.  The metacarpal fracture has healed without residual."  He concluded in this regard that an injury to the area of the foot that was surgically fused was not reported in the service treatment records.  The VA examiner also summarized the references in the service treatment records, noting that a left foot injury in 1964 was reported on three separate documents by two different providers.  He cited multiple December 1964 notes and concluded, "For laterality to be incorrect in the STRs, a mistaken entry would have been made five times by 2 providers."  The VA examiner also noted that the normal May 2010 post service left foot X-ray does not exclude the possibility of a prior healed non-displaced fracture of the proximal 5th metatarsal.  He noted that he had reviewed the May 2010 X-rays with a radiologist and that there was no convincing evidence of an old right 5th metatarsal fracture of either foot.  He noted that the right fifth metatarsal was normal with a tiny density near the proximal base of the left 5th metatarsal that may be related to an old injury or degenerative change.

He also noted that the February 1993 X-ray report of the veteran's left foot that indicated a minor deformity involving the base of the fifth metatarsals and noted that the possibility of residual of an old healed fracture in this location was difficult to exclude with certainty.  Finally, the VA examiner noted that Dr. P.H. had written, "This to me looks like a tarsal coalition then subtalar joint," and that tarsal coalition is a congenital condition which can progress over time to significant degenerative change.

The August 2014 VA examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, and his opinion as to a lack of relationship between the current right foot disability and service is therefore of entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The examiner considered all of the evidence and concluded that the Veteran's post service right foot surgery and arthritis was not related to service, based on the nature of the post-service right foot disability including Dr. P.H.'s contemporaneous assessment that at that time the Veteran's right foot disorder was congenital and therefore not due to an injury to include an in-service injury.  Moreover, there is no contrary medical opinion in the evidence of record.

The Board has also considered the statements of the Veteran and the other lay witnesses.  As noted, they are competent to testify as to their observations, including the in-service and post service right foot symptoms that they witnessed.  Lay witnesses are also competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  To the extent that the lay witnesses in this case have expressed their opinion that the Veteran's current right foot disability is related to his in-service right foot injury, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   The statements of the Veteran and the other lay witnesses as to the etiology of his right foot disability are therefore not competent.

In addition, the above evidence including Dr. P.H's 1992 assessment, reflects that arthritis did not manifest within the one year presumptive period and that the symptoms described by the Veteran were not early manifestations of arthritis.  Cf. 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Finally in this regard, as arthritis was neither shown as such nor noted in service, the provisions of 38 C.F.R. § 3.303(b) are not for application.

As to the low back and left knee disabilities, the only theory that is reasonably raised by the Veteran's contentions or the evidence of record is that they are secondary to the right foot disability.  As stated by the Veteran in his November 2012 substantive appeal (VA Form 9), "I realize these conditions cannot be rated service connected until my right foot is rated service connected."  In addition, in an August 2011 letter, Dr. A.A. opined that the Veteran's low back and left knee disabilities were related to his right foot pain.  He explained that the right foot pain caused the Veteran to have short leg syndrome, which created spine instability and an altered gait, which in turn caused the low back and left knee disabilities.  As Dr. A.A. explained the reasons for his conclusions, his opinion indicating that the low back and left knee disabilities are related to right foot pain and not service is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Further, the service treatment records do not reflect complaints, symptoms, treatment, or diagnoses of back or left knee related problems, and the spine and lower extremities were normal on the February 1965 separation examination.  For these reasons, the Board finds that the issues of entitlement to service connection for low back and left knee disabilities are not reasonably raised by the evidence of record and need not be further addressed.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

As service connection for a right foot disability has been denied, the claims for service connection for low back and left knee disabilities secondary to the right foot disorder must be denied as a matter of law.  38 C.F.R. § 3.310 (providing for service connection for disability proximately due to or the result of an already service connected disease or injury).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a right foot disability and the claims for service connection for low back and left knee disabilities must be denied as a matter of law.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Entitlement to service connection for a right foot disability, to include hypertrophic fusion of the right subtalar joint with degenerative changes of the right talonavicular joint, is denied.

Entitlement to service connection for a low back disability, claimed as secondary to a right foot disability is denied.

Entitlement to service connection for a left knee disability, claimed as secondary to a right foot disability is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


